                      Case 3:19-ap-00021-JAF             Doc 53      Filed 03/29/21    Page 1 of 2


                                         UNITED STATES BANKRUPTCY COURT
                                            MIDDLE DISTRICT OF FLORIDA
                                              JACKSONVILLE DIVISION
                                                 www.flmb.uscourts.gov


 In re:
                                                            Case No. 3:18-bk-01646-JAF
 5200 Enterprises Limited.                                  Chapter 11



             Debtor(s)           /

    5200 Enterprises Limited              .                 Eleventh Circuit Court of Appeals Docket No. 8:20-13462
                                                            5200 Enterprises Limited v City of New York,


             Plaintiff(s)
                                                             Defendant-Appellee
  vs.


                                                            Adv. Pro. No.3:19-ap-00021-JAF
  City of New York




             Defendant(s)            /



                                 TRANSMITTAL OF DIRECT APPEAL

Certification of Direct Appeal to the United States Court of Appeals Eleventh Circuit signed on July 16, 2020 and
entered on July 20, 2020 in bankruptcy case 3-18-bk-01646-JAF and adversary proceeding 3:19-ap-00021-JAF.

The party or parties included in the appeals to the District Court are:

 APPELLANT: 5200 Enterprises Limited


          ATTORNEY: D. Brad Hughes, Esq.
          One Independent Drive, Suite 1400
          Jacksonville, FL 32202
          (904)389-0500
          bhughes@jimersonfirm.com

 APPELLEE: City of New York

          ATTORNEY:
          Aaron Wernick, Esq. 2255
          Glades Road, Suite 301E
          Middle District of Florida
          Boca Raton, Florida 33431
          (561)395-0050
                    Case 3:19-ap-00021-JAF              Doc 53    Filed 03/29/21    Page 2 of 2




The items included in this transmittal are:



    1. Certification of Direct Appeal signed on July 16,
       2020 and entered on July 20, 2020
    2. Designation filed by Appellant
    3. Designation filed by Appellee
    4. All Items designated by the parties




DATED on March 29, 2021.

                                              FOR THE COURT
                                              Sheryl Loesch, Clerk of Court
                                              Sam M. Gibbons United States Courthouse
                                              801 North Florida Avenue, Suite 555,
                                              Tampa, FL 33602
